Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 23, 2022

                                        No. 04-21-00569-CV

                            Richard GIBSON and All Other Occupants,
                                         Appellant

                                                  v.

                                        Shawn C. BROWN,
                                            Appellee

                    From the County Court at Law No. 3, Bexar County, Texas
                                Trial Court No. 2021CV04375
                            Honorable J Frank Davis, Judge Presiding


                                           ORDER

        Appellant’s brief was due on March 11, 2022. Neither the brief nor a motion for
extension of time has been filed. Appellant is therefore ORDERED to file, no later than April
4, 2022, his brief and a written response reasonably explaining: (1) his failure to timely file a
brief, and (2) why appellee is not significantly injured by appellant’s failure to timely file a brief.
If appellant fails to timely file a brief and the written response by April 4, 2022, we will dismiss
the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c)
(allowing involuntary dismissal if appellant fails to comply with court order).



                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court